[Cite as State v. Artuso, 2022-Ohio-3283.]



                 IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                ASHTABULA COUNTY

STATE OF OHIO,                                   CASE NO. 2022-A-0009

                 Plaintiff-Appellee,
                                                 Criminal Appeal from the
        - vs -                                   Court of Common Pleas

JOHN F. ARTUSO,
                                                 Trial Court No. 2018 CR 00356
                 Defendant-Appellant.


                                             OPINION

                                    Decided: September 19, 2022
                                         Judgment: Affirmed


Colleen M. O’Toole, Ashtabula County Prosecutor, and Shelley M. Pratt, Assistant
Prosecutor, 25 West Jefferson Street, Jefferson, OH 44047 (For Plaintiff-Appellee).

Joseph F. Scott and Ryan A. Winters, Scott & Winters Law Firm, LLC, The Caxton
Building, 812 Huron Road E., Suite 490, Cleveland, OH 44115 (For Defendant-
Appellant).


MATT LYNCH, J.

        {¶1}     Defendant-appellant, John F. Artuso, appeals the denial of his Motion to

Vacate Plea by the Ashtabula County Court of Common Pleas. For the following reasons,

we affirm the decision of the court below.

        {¶2}     On May 24, 2018, the Ashtabula County Grand Jury indicted Artuso on one

count of Theft in Office, a felony of the third degree in violation of R.C. 2921.41(A)(1), and

one count of Grand Theft, a felony of the fourth degree in violation of R.C. 2913.02(A)(1)

and (B)(2). The charges arose from allegations that Artuso, through his office of housing
inspector, stole money in excess of $7,500 and less than $150,000 from a vacant home

intended for demolition.

       {¶3}   On December 3, 2018, Artuso entered a plea of “no contest” to Grand Theft

and the Theft in Office charge was dismissed. The trial court sentenced Artuso to two

years of Community Control/Intensive Supervision.

       {¶4}   On January 4, 2021, Artuso was discharged from the supervision of the

Adult Probation Department.

       {¶5}   On January 20, 2021, Artuso filed a Motion to Vacate Plea on the grounds

that he was “possessed of newly discovered evidence” which “establishes an

infringement and denial of [his] constitutional rights under the U.S. and Ohio

constitutions.” Specifically, it was claimed: “Investigators involved in the prosecution

secured search warrants with false affidavits, unlawfully seized evidence, and were guilty

of related acts of perjury. The Ashtabula police department withheld critical information

directly impacting the credibility of its lead investigator, former-detective William Felt.”

       {¶6}   A hearing on the Motion to Vacate Plea was held on January 19, 2022. The

following evidence in support of the Motion consists of the transcript of the hearing,

depositions taken in the case of Artuso v. Felt, N.D.Ohio No. 1:19-cv-01798, and

documents filed with the trial court.

       {¶7}   At all times relevant herein, Felt was a detective with the Ashtabula Police

Department.    The detective bureau had four detectives and investigations were not

assigned exclusively to any single detective. Since about 2015-2016, Artuso was the

subject of several police investigations. The initial investigation concerned solicitation in

the course of his duties as housing inspector for the City of Ashtabula. Felt’s involvement

                                               2

Case No. 2022-A-0009
with this investigation was minimal. In 2017, Artuso was investigated regarding an

allegation of funds being taken from an abandoned building (the underlying charges in

the present case). Subsequently, Artuso also became the subject of a sexual assault

allegation. Felt could be considered the lead or primary investigator with respect to the

theft and sexual assault allegations inasmuch as he performed the majority of the work in

those investigations.

      {¶8}    On December 13, 2017, Felt executed an Affidavit for Search Warrant with

respect to the theft allegations.     The Affidavit contained the following paragraph

denominated “Background Information”:

              Over the course of the last 2 years, your Affiant [Felt] has been
              tasked with a confidential, undercover internal investigation involving
              a City of Ashtabula employee named JOHN F. ARTUSO. John
              ARTUSO has been involved in proven criminal activity for Solicitation
              of prostitutes while on duty for the City of Ashtabula. John ARTUSO
              has also been alleged to be involved in Public Corruption as the
              Housing Inspector for taking cash payments from renters of
              households so that the residences can pass a housing inspection.

Contrary to these representations, Felt subsequently conceded that he was not involved

in a two-year undercover investigation of Artuso regarding solicitation and that there was

no proven criminal activity involving Artuso either with respect to solicitation or public

corruption.

      {¶9}    The Search Warrant Affidavit also described the discovery of $260,000 in a

residence on West Avenue in Ashtabula. According to one witness (Darnetta Bennett),

some of this money was taken by Harrison Brown who, in turn, gave $30,000 to Jashon

Hunt. According to an interview with Hunt, he received $10,000 from Artuso while inside

the structure on West Avenue. When Felt testified before the grand jury in the present

case, State v. Artuso, Ashtabula C.P. No. 2018-CR-00356, he stated, contrary to the
                                             3

Case No. 2022-A-0009
information received from Bennett, that Hunt received money directly from Artuso.

Subsequently, Felt expressed uncertainty as to whether Hunt actually obtained the money

directly from Artuso.

       {¶10} In the course of investigating the alleged sexual assault, the Ashtabula

Police Department obtained Artuso’s work and cell phone records. These records were

at variance with the allegations of sexual assault and tended to exonerate Artuso of

misconduct.    The receipt of these records was documented in a supplemental

investigative report or narrative prepared by Detective Douglas Hollis and dated

December 20, 2017. When Felt delivered the investigative file to the county prosecutor

(Nicholas Iarocci) in January 2018, it did not include Hollis’ supplemental report

memorializing the receipt of the work and cell phone records.

       {¶11} On January 30, 2018, Felt testified before the grand jury regarding the

sexual assault allegations. At the hearing, Felt stated that “Artuso did not produce any

documents to even assert that he was present for the rental inspection, basically didn’t

go through whatever steps is [sic] necessary in his position to do a report or document

anything that he was present at the apartment for.” One of the jurors asked Felt, “If this

guy’s an inspector, * * * he fills out documentation when he does these inspections. On

this particular day, there was no documentation with his name on it?” Felt answered, “My

understanding is that he does and sometimes does not document his inspections as he

should, according to his boss.”

       {¶12} Artuso was subsequently indicted on charges of Rape, Kidnapping, and

Sexual Battery in State v. Artuso, Ashtabula C.P. No. 2018 CR 00061. Following a jury

trial, Artuso was acquitted of all charges. Iarocci, the prosecutor in Case No. 2018 CR

                                            4

Case No. 2022-A-0009
00061, testified that it was his practice to present all relevant evidence before the grand

jury and that this should have included the work and cell phone records. He also testified

that these records were available to both the prosecution and the defense prior to trial.

Iarocci believed that an indictment would have still been obtained had the records been

presented to the grand jury and that Artuso’s prosecution was justified. Ashtabula Chief

of Police, Robert D. Stell, opined to the contrary that knowledge of these records would

have undermined the probable cause finding by the grand jury.

       {¶13} Prior to both prosecutions of Artuso, Felt had been disciplined for financial

improprieties: passing bad checks and failing to reimburse charges on a government

issued credit card. At the time Felt testified in Artuso’s sexual assault trial (September

2018), there was a warrant out for his arrest. The reason for the warrant being issued is

unclear from the record, but appears to be related to the nonpayment of real estate taxes.

This information was not made known to either Artuso or the prosecutor during the course

of the underlying proceedings.

       {¶14} With respect to the illegally seized evidence, Artuso referred to the seizure

of approximately $8,450 from the home of Adam and Betty Holman in February 2018.

Adam and Betty are apparently the parents of Reginald Holman, a person identified in the

Search Warrant Affidavit as being involved with Artuso in the theft of cash from the vacant

home. Artuso claimed the money seized from the Holmans’ home was a critical piece of

evidence in the case against him because it was purportedly consistent with money found

in his home. In Ashtabula v. Holman, 11th Dist. Ashtabula No. 2019-A-0060, 2020-Ohio-

2892, this court noted that the seizure had been found unlawful as it exceeded the scope



                                            5

Case No. 2022-A-0009
of the search warrant, which was limited to physical or electronic documents relating to

the crime of Election Falsification. Id. at ¶ 2-7.

       {¶15} In a supporting Affidavit, Felt asserted his innocence and averred that, had

he been aware of the foregoing circumstances, he would not have entered the “no

contest” plea. Artuso’s Affidavit states:

              During the pendency of the criminal proceedings, I was fired from my
              position as Housing Inspector. I was also fired from my position as
              an auxiliary police officer for Ashtabula and as a part-time officer for
              the Village of Jefferson. I was forced to sell my home and liquidate
              my Ohio Public Employees Retirement System account in order to
              meet my living expenses and provide for my defense. In addition, I
              borrowed substantial sums from family members. Following my
              acquittal in the matter State of Ohio v. John Artuso, Ashtabula
              County Court of Common Pleas, Case No. 2018 CR 00061, I lacked
              the money to continue to fund my criminal defense. Further, I had
              been advised by my criminal defense attorney that he would be
              withdrawing from my representation in the matter of State of Ohio v.
              John Artuso, Ashtabula County Court of Common Pleas, Case No.
              2018 CR 00356 due to a conflict of interest.

              Had I known of former detective Felt’s history of financial misconduct,
              his falsification of his search warrant affidavit, his perjured testimony
              before the Ashtabula County Grand Jury, the manipulation of the
              Ashtabula police department’s investigative report, the fact that the
              Ashtabula detectives initiated and/or encouraged criminal
              proceedings against me without probable cause as to the Judy Smith
              [sexual assault] allegations and as confirmed by Chief Robert Stell,
              and the fact that funds had been illegally seized from the Holman
              residence, I would have continued to fight the criminal charges
              brought against me in this matter.

       {¶16} On February 10, 2022, the trial court denied the Motion to Vacate Plea. The

court offered the following in support of the denial:

                      The rape and theft cases are two separate cases. The fact
              that the incidents were administered under a single file or
              investigation number for administrative purposes or otherwise is
              irrelevant and insignificant. * * * While it is understandable that the
              defense seeks to import bad, questionable or even criminal behavior
                                              6

Case No. 2022-A-0009
                on the part of Detective Felt in the rape case to the theft, the effort
                falls flat. There is no taint upon the theft investigation that is
                attributable to the separate rape case.

                         Particular mention should be made of the defense claim that
                Detective Hollis’ December 20, 2017 narrative was not produced by
                the state because of an “intentional manipulation of the investigative
                file” * * *. This statement is overreach on the part of the defense.
                First, this issue concerns the rape case, not the theft. Second, there
                is no effort or explanation on the part of the defense to ascribe a
                motive to Felt’s connivance directed at the defendant that would line
                up with such sinister conduct. Third, the Hollis narrative’s omission
                could simply be the result of inadvertence. Fourth, it was never
                adequately explained why defendant could not obtain his exculpatory
                work records through his own efforts. After all, they are his own
                employment records. Last, the record of the rape case reveals that
                * * * the defendant’s own exhibit list, filed in the rape case on
                September 21, 2018, included “Ashtabula Inspection Report Record”
                dated December 20, 2017 listing Defendant’s work-related activities
                on September 15, 2017.

                      Are these not the very exculpatory records defendant claims
                were suppressed by Felt in his grand jury testimony?

                        The fact that Felt may have been incompetent or an
                “embellisher” or even a liar at some points in the rape case did not
                affect the outcome in either the rape or theft cases. The court is
                convinced the search warrant in the rape case (not relevant, in any
                event, to the theft case1) would have been issued even if the alleged
                undercover operation or anything like it had not been alleged in Felt’s
                affidavit. The defense didn’t seek to suppress the evidence obtained
                as a result of the searches made pursuant to search warrant in either
                case [sic].

                        The court further finds there were no Brady violations. The
                type of evidence defendant argues the state had a duty to disclose
                (Felt’s violation of departmental rules, alleged false statements in
                support of request for search warrants or in grand jury proceedings)
                is not exculpatory evidence. It is impeachment evidence not required
                to be disclosed prior to a defendant entering a plea. * * *



1. As noted by Artuso, the search warrant in question was part of the theft, not the rape case.
                                                     7

Case No. 2022-A-0009
                    The disclosure of impeachment evidence is aimed more so
             where the case goes to trial than where a defendant voluntarily
             enters a plea.

                     In this case, it appears the defendant wanted to enter a plea
             not because of any pressure occasioned by official misconduct. The
             defense explanation that he did so because he was financially (and
             perhaps emotionally) exhausted after his acquittal in the rape [case]
             just two months earlier, does not seem plausible. More likely the
             plea entered was made because the facts warranted doing so. In
             this regard, it should be noted that the approximate $8,450.00 in cash
             seized from the Holman residence had not been ruled illegally
             obtained at the time Mr. Artuso entered his plea on December 3,
             2018. The Holman decision suppressing that evidence was not filed
             until about six months later, on June 25, 2019. Had that search not
             been invalidated that could have adversely impacted the Artuso
             case. Such consideration could have entered into the calculus for
             the no contest plea, a consideration that had nothing to do with
             improper behavior on the part of Felt.

      {¶17} On March 14, 2022, Artuso filed a Notice of Appeal. On appeal, he raises

the following assignments of error:

             [1.] The Trial Court erred in denying Appellant’s application to vacate
             his no contest plea where the record demonstrates that the lead
             investigating officer offered false testimony, attempted to manipulate
             the criminal process and Appellant was denied the benefit of
             exculpatory and impeachment evidence that directly impacted
             Appellant’s decision to enter a no contest plea.

             [2.] The Trial Court erred in denying Appellant’s application to vacate
             his no contest plea where the record demonstrates that the criminal
             process was fundamentally unfair due to initiation of the criminal
             proceedings through false testimony and withholding of exculpatory
             and impeachment evidence that directly impacted Appellant’s
             decision to enter a no contest plea.

      {¶18} Criminal Rule 32.1 provides that “to correct manifest injustice the court after

sentence may set aside the judgment of conviction and permit the defendant to withdraw

his or her plea.” “A defendant who seeks to withdraw a plea of guilty after the imposition

                                            8

Case No. 2022-A-0009
of sentence has the burden of establishing the existence of manifest injustice.” State v.

Smith, 49 Ohio St.2d 261, 361 N.E.2d 1324 (1977), paragraph one of the syllabus. “This

term has been variously defined, but it is clear that under such standard, a postsentence

withdrawal motion is allowable only in extraordinary cases.” Id. at 264; State v. Straley,

159 Ohio St.3d 82, 2019-Ohio-5206, 147 N.E.3d 623, ¶ 14 (“[a] ‘manifest injustice’ is a

‘clear or openly unjust act’”) (citation omitted).

       {¶19} “A motion made pursuant to Crim.R. 32.1 is addressed to the sound

discretion of the trial court, and the good faith, credibility and weight of the movant’s

assertions in support of the motion are matters to be resolved by that court.” Smith at

paragraph two of the syllabus.

       {¶20} Artuso’s argument in favor of withdrawing his guilty plea, stated generally,

is that the discovery of evidence of Felt’s misconduct, i.e., his false affidavit and grand

jury testimony, failure to deliver a complete investigative file to prosecutors, and financial

improprieties, renders his plea invalid inasmuch as it was not entered knowingly,

intelligently, or voluntarily in the absence of such evidence being known to him. It is

worthwhile to consider how such an argument relates to the manifest injustice standard

established by Criminal Rule 32.1.

       {¶21} “Ohio courts have held that ‘manifest injustice relates to some fundamental

flaw in the proceedings which result[s] in a miscarriage of justice or is inconsistent with

the demands of due process.’” (Citation omitted.) State v. Bradford, 8th Dist. Cuyahoga

Nos. 110907 et al., 2022-Ohio-1503, ¶ 12; State v. Jones, 4th Dist. Gallia No. 19CA9,

2020-Ohio-7037, ¶ 21 (“[a] trial court violates a defendant’s due process rights, and hence

may produce a manifest injustice, if it accepts a guilty plea that the defendant did not

                                               9

Case No. 2022-A-0009
enter knowingly, intelligently, and voluntarily”) (citation omitted).   Accordingly, “[i]f a

defendant shows that he or she did not enter a plea knowingly, intelligently or voluntarily,

the defendant may establish a manifest injustice sufficient to warrant withdrawal of the

guilty plea under Crim.R. 32.1.” (Citation omitted.) State v. Pishner, 11th Dist. Portage

No. 2021-P-0063, 2022-Ohio-2099, ¶ 18.

       {¶22} “Ohio’s appellate courts generally agree that misinforming a defendant

about the circumstances of his guilty plea constitutes a ‘manifest injustice’ and a violation

of due process that entitles a defendant to withdraw his guilty plea pursuant to Crim.R.

32.1.” State v. Dunlap, 161 Ohio St.3d 1416, 2021-Ohio-181, 161 N.E.3d 704, ¶ 4

(Donnelly, J., dissenting). See State v. Frye, 10th Dist. Franklin Nos. 14AP-988 and

14AP-989, 2015-Ohio-3012, ¶ 15 (“when considering whether newly discovered evidence

warrants withdrawal of a guilty plea, a trial court should consider whether the defendant

may have a complete defense to the charges”); State v. Moore, 4th Dist. Pike No.

01CA674, 2002-Ohio-5748, ¶ 21 (“in order to make a knowing and intelligent decision

regarding whether to enter a plea, Moore needed to be apprised of the existence of this

[exculpatory] evidence”). It is also established that the discovery of exculpatory evidence

or other information vital to entering a knowing, intelligent, and voluntary plea may result

in a violation of due process justifying the vacation of an otherwise valid plea. State v.

Guevarra, 6th Dist. Lucas Nos. L-21-1096 and L-22-1010, 2022-Ohio-1974, ¶ 17 (“in

extraordinary cases, new attestations of fact, which an effective lawyer might not

reasonably have anticipated in counseling his client, may be adduced after a conviction

by plea and give rise to the possibility that actual innocence marks the conviction as a

manifest injustice”) (citation omitted).

                                             10

Case No. 2022-A-0009
       {¶23} In light of the foregoing, Felt’s misconduct could support a manifest injustice

finding if the trial court were also to find that this misconduct compromised the knowing,

intelligent, and voluntary nature of Artuso’s plea so as to constitute a violation of due

process. Compare Ferrara v. United States, 456 F.3d 278, 291 (1st Cir.2006) (“[u]nder

limited circumstances, however–everything depends upon context–the prosecution’s

failure to disclose evidence may be sufficiently outrageous to constitute the sort of

impermissible conduct that is needed to ground a challenge to the validity of a guilty

plea”). We emphasize that it is not the misconduct per se that potentially renders a plea

invalid, but the effect such misconduct had on the nature of the plea. Straley, 159 Ohio

St.3d 82, 147 N.E.3d 623, 2019-Ohio-5206, at ¶ 17 (“the sentence imposed is not the

issue,” but, rather, “the effect that the trial court’s erroneous statements had on Straley

during the plea proceedings”); compare Brief of Appellant at 17-18 (“[a]ppellant

respectfully submits that the Ashtabula police department should not be rewarded for the

failure by allowing Artuso’s no contest plea to stand”).

       {¶24} Another aspect of Artuso’s argument is that the failure to advise him

regarding Felt’s financial improprieties constitutes a violation of Brady v. Maryland, 373

U.S. 83, 83 S.Ct. 1194, 10 L.E.2d 215 (1963), which held that a “State violates a

defendant’s right to due process if it withholds evidence that is favorable to the defense

and material to the defendant’s guilt or punishment.” Smith v. Cain, 565 U.S. 73, 75, 132

S.Ct. 627, 181 L.Ed.2d 571 (2012).        Artuso notes that “[t]he government’s duty of

disclosure under Brady applies equally to exculpatory and impeaching evidence * * *.”

Brief of Appellant at 13, citing United States v. Bagley, 473 U.S. 667, 676, 105 S.Ct. 3375,

87 L.Ed.2d 481 (1985) (“[i]mpeachment evidence * * * as well as exculpatory evidence,

                                            11

Case No. 2022-A-0009
falls within the Brady rule”). Compare United States v. Nelson, 979 F.Supp.2d 123, 129

(D.D.C.2013) (“[w]hile neither the D.C. Circuit nor the Supreme Court has spoken on

whether a defendant can withdraw his guilty plea postsentencing if he entered it without

the government having disclosed exculpatory evidence it possessed, the majority of

[federal] circuits to have considered the issue have held that a Brady violation can justify

allowing a defendant to withdraw a guilty plea”).

        {¶25} This argument was discussed at length in State v. Riley, 4th Dist.

Washington No. 16CA29, 2017-Ohio-5819.                     In Riley, it was argued that a manifest

injustice (and Brady violation) occurred where the state failed to disclose evidence of an

inappropriate relationship between the investigating officer and the victim. “[A]ppellant

does not argue that the trial court failed to comply with any particular aspect of Crim.R.

11(C)(2),” rather, “appellant asserts that he did not voluntarily, knowingly, and intelligently

enter his guilty plea due to the state’s failure to disclose allegedly favorable and material

impeachment evidence.” Id. at ¶ 21.

        {¶26} Acknowledging that the Brady rule encompassed impeachment evidence,

the Riley court found no violation of the rule. The court noted that the Brady rule is

“principally” a trial right intended to safeguard the fairness of the proceedings at trial.

“When a defendant pleads guilty, however, concerns regarding a defendant’s right to a

fair trial ‘are almost completely eliminated because’ the defendant admitted guilt.’”

(Citation omitted.) Id. at ¶ 25.2 The court then cited to United States Supreme Court



2. In the present case, Artuso entered a plea of “no contest,” which “is not an admission of defendant’s
guilt, but is an admission of the truth of the facts alleged in the indictment.” Crim.R. 11(B)(2). For present
purposes, the distinction between admitting guilt and admitting the facts alleged in the indictment is not
material: “After all, when a defendant has admitted all the facts that constitute a crime, there necessarily is
sufficient evidence for a conviction.” Girard v. Giordano, 155 Ohio St.3d 470, 2018-Ohio-5024, 122 N.E.3d
                                                      12

Case No. 2022-A-0009
precedent that, outside of trial, the Brady rule did not apply to impeachment evidence:

“[T]he Constitution does not require the Government to disclose material impeachment

evidence prior to entering a plea agreement with a criminal defendant.” Id. at ¶ 25,

quoting United States v. Ruiz, 536 U.S. 622, 633, 122 S.Ct. 2450, 153 L.E.2d 586 (2002);

Disciplinary Counsel v. Kellogg-Martin, 124 Ohio St.3d 415, 2010-Ohio-282, 923 N.E.2d

125, ¶ 29 (“Ruiz plainly holds that the state is not required to disclose impeachment

evidence to a defendant before the defendant pleads guilty”).                    In the absence of a

“constitutional right to preguilty plea disclosure of material impeachment information * * *,

the state’s failure to disclose the alleged impeachment evidence does not demonstrate a

manifest injustice.” Riley at ¶ 30.

        {¶27} Considering the evidence before the trial court in the present case, we

conclude that the court did not abuse its discretion by denying Artuso’s Motion to Vacate

Plea. Artuso’s strongest argument for a Brady violation concerns the Rape and Sexual

Battery case rather than the present case. Regardless of how one characterizes Felt’s

motives for not acknowledging the existence of work and cell phone records before the

grand jury, the sexual assault charges were unrelated to the theft charges. At most, it

could be argued that, if the exculpatory records had been presented to the grand jury,

Artuso could have avoided indictment for the sexual assault charges and that, not

undergoing trial on those more serious charges, he would have had the financial and

emotional resources to contest the theft charges. Such an argument is not conclusive,

however, and the trial court need not accept it. We note that the prosecution for the




151, ¶ 17. Moreover, under both types of pleas the defendant waives the right to trial and attendant rights
to guarantee a fair trial.
                                                    13

Case No. 2022-A-0009
sexual assault charges continued even after the work and cell phone records became

known to the parties and the prosecutor in that case believed a conviction could have

been obtained despite the records. Otherwise, evidence of Felt’s false testimony could

only serve as impeachment evidence.

       {¶28} With respect to the Search Warrant Affidavit in the present case, Artuso

maintains that Felt’s misrepresentations were such that, without them, there would not

have been sufficient probable cause for the issuance of a search warrant. Reply Brief of

Appellant, at 3. We disagree. Felt’s misrepresentations about being involved in an

undercover two-year investigation and the existence of proven criminal conduct were

contained in a single paragraph relating background information. These details have little

relevance to the request for a warrant to search for “[r]eceipts, bank statements, financial

documents and U.S. currency” to support possible charges for Theft and Interfering with

Civil Rights. In substance, the Search Warrant Affidavit relies on statements made by

Darnetta Bennett to FBI agents that a large amount of cash had been found in a vacant

house by Harrison Brown. Artuso and Brown were reported to have counted the money

and then divided it among various persons. According to Bennett, Brown gave a share

of the money to Jashon Hunt. Hunt was also interviewed by FBI agents but claimed to

have received his share of the money directly from Artuso. In either case, Artuso was

identified as the person responsible for disbursing the money.

       {¶29} Finally, Artuso’s claim that Felt’s financial problems should have been

disclosed is largely undermined by the decisions in Riley and Ruiz, discussed above. The

state was not under any constitutional obligation to make known these issues to Artuso

and, therefore, its failure to do so does not constitute a manifest injustice.

                                             14

Case No. 2022-A-0009
       {¶30} Ultimately, the trial court did not find credible Artuso’s claims that, had he

been aware of Felt’s malfeasance, he would not have pled no contest. That decision falls

within the bounds of the court’s discretion. Pishner, 2022-Ohio-2099, ¶ 17 (“the good

faith, credibility and weight of the movant’s assertions in support of the motion are matters

to be resolved by [the trial] court”) (citation omitted). In order to affirm the lower court’s

decision, this court need not adopt the decision of the lower court in all its particulars. It

is only necessary to recognize that it was a reasonable decision given the facts of the

case. In the present case, the evidence, while compelling with regard to Felt’s misconduct

in handling the investigation, does little to exculpate Artuso or compromise the knowing,

intelligent, and voluntary character of his plea. Accordingly, we affirm.

       {¶31} Artuso’s assignments of error are without merit.

       {¶32} For the foregoing reasons, the denial of Artuso’s Motion to Vacate Plea by

the Ashtabula County Court of Common Pleas is affirmed. Costs to be taxed against the

appellant.



CYNTHIA WESTCOTT RICE, J.,

MARY JANE TRAPP, J.,

concur.




                                             15

Case No. 2022-A-0009